Citation Nr: 1220310	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  07-25 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for status-post rotator cuff surgery, left shoulder with rotator cuff tendonitis (left shoulder disability).

2.  Entitlement to an initial evaluation in excess of 10 percent for status-post rotator cuff surgery, right shoulder with rotator cuff tendonitis (right shoulder disability).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1994 to May 2005.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO), which originally granted service connection for both disabilities, evaluated as noncompensably (0 percent) disabling and effective May 7, 2005.  In a June 2007 Decision Review Officer Decision, those initial evaluations were increased to 10 percent.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In February 2010 and January 2011, the Board remanded this case for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised, if further action is required.


REMAND

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

Following the Boards last remand the Court issued its decision in Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Mitchell Court held that pain without associated functional impairment did not constitute additional limitation of motion under DeLuca.  The Court went on; however, to hold that where pain was noted on range of motion testing, the examiner was required to specify whether there was additional functional loss due to pain.  The Court noted VA's duty to obtain an examination in which the examiner expressed the functional loss in terms of additional limitation of motion, if possible.  Mitchell v. Shinseki, at 43-4.

The Veteran was afforded a VA examination in February 2011.  The examiner noted that there was pain on active range of motion of both shoulders and that there was no additional limitation of motion due to pain after repetitive motion.  The examiner also noted the Veteran's reports of flare-ups.  The examiner did not report; however, whether there was additional limitation of motion due to the identified pain on active motion or flare-ups.  Hence, the examination report does not meet the requirements imposed by the Court's decision in Mitchell.

Accordingly, the case is remanded for the following:

1.  The Veteran should be afforded a VA examination of both shoulders.  The examiner should review the claims folder, including relevant records in Virtual VA.

The examiner should report the ranges of shoulder motion in degrees.

The examiner should report whether there is additional functional limitation due to weakened movement, excess fatigability, incoordination, flareups, or pain.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flareups, or pain.

If the examiner is not able to answer these questions, reasons for this inability should be provided.

2.  If any benefit sought on appeal is not fully granted, the agency of original jurisdicaiton should issue a supplemental statement of the case.  The appeal should then be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



